Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on 10/12/21.
	Response to Amendment
3.	This office action is in response to Amendment filed on 10/12/21.
Claims 1, 3, 9, 11 and 16 are amended. 
4.	Claims 1-20 are pending.
Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features a method for memory program verification, the method comprising: performing a write operation on memory cells of a memory device; identifying memory strings associated with respective memory cells of the memory cells; identifying a first memory string of the memory strings; disabling a portion of a write verification for the first memory string, the portion of the write verification causing a verification voltage spike; enabling the portion of the write verification for other memory strings of the memory strings; and performing at least the 
7.	Prior art also does not discloses in combination with other features, a controller comprising a bus interface in communication with at least one memory block of a memory device; and a processor configured to: perform a write operation on memory cells of the at least one memory block; identify memory strings associated with respective memory cells of the memory cells; identify a first memory string of the memory strings; disable a portion of a write verification for the first memory string, the portion of the write verification causing a verification voltage spike; enable the portion of the write verification for other memory strings of the memory strings; and perform at least the portion of the write verification operation on memory strings having the portion of the write verification enabled.
8.	Prior also does not discloses A method for memory program verification, the method comprising: performing a write operation on memory cells of a memory device; identifying memory strings associated with respective memory cells of the memory cells; identifying a first memory string of the memory strings, the first memory string including a memory string of the memory strings to be programmed first during performance of the write operation; in response to completion of performance of the write operation on the first memory string, skipping performance of a portion of a write verification operation on the first memory string, the portion of the write verification causing a verification voltage spike; and performing, in response to completion of performance of the write operation on subsequently programmed memory strings, at least the portion of 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825